18-1120-cv
Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                                August Term, 2018
                (Argued: March 4, 2019 Decided: August 6, 2021)
                               Docket No. 18-1120-cv



  TOBIAS BERMUDEZ CHAVEZ, GERARDO ANTONIO FONESCA TORRES, FRANKLIN
  GUILLEN SALAZAR, GARCIA MONTES JOSE GABINO, MARIANO DE LOS ANGELES
PIZARRO, ANTONIO OSORNO OSORNO, EUSEBIO PEREZ DINARTES, ANGEL NAPTALI
 AGILA SALINAS, JOSE VICENTE CAMPOS DEL PESO, GABRIEL RODOLFO CAMPOVE
 ARCE, JOSE ANTONIO E. ESPINOZA, MANUEL ISAIAS ESTRADA MOSQUERA, PEDRO
RAMON GARCIA VILLON, MANUEL JESUS INGA DOMINGUEZ, JOSE VIRGILIO LOPEZ
  CORREA, JUAN BAUTISTA NORIEG MOREIRA, ANGEL RAFAEL ROMERO CASTRO,
     JULIAN GONZALO SUAREZ DEL ROSARIO, SIXTO TORRES FARIAS, TEODORO
   FERNANDO UNAMUN CORONEL, IDELFONSO ARAUZ ARAUZ, HECTOR ARCIA,
 SANTOS CAMARENA‐CABALLERO, FULVIO CESAR CHAVEZ SUIRA, JOSE ANTONIO
 GONZALE HERNANDEZ, VALENTIN MONTERO MENDEZ, JUSTO GERMAN OPORTO
  VILCHEZ, JULIO SEVILLA FLORES, FELIX VARGAS RODRIGUEZ, LEOCADIO ZURDO
 AMADOR, JULIO ABREGO ABREGO, BERNARDO ABREGO JORIETO, SIMON ABREGO
  PINEDA, ONCHI ABREGO QUINTERO, DILVIO ALVAREZ MORENO, JUAN CHOLY
APARICIO, FRANCISCO DEL SOCORRO BAT MORA, CELIO BONILLA VALDEZ, PEDRO
BRICENO ESCALANTE, SANTIAGO CASTILO CASTILLO, LIBERATO CASTILO CASTILLO,
  GERARDO DELEON ZAPATA, ABNEGO GUILLERMO DUGEL WILLIAMS, FELICIMO
 DUGUEL MICHI, MANUEL GONZALES SANCHEZ, ERNESTO GUADAMUZ, HILARIO
   JULIAN MILTON, RICARDO ADOLFO MALDONAD SMITH, JOSE MIRANDA NICO,
PANCHO MOLINA ACUNA, RAMON ABREGO, LORENZO MORALES MORALES, JULIO
 MORENO MONTEZUMA, MARIO MUNOZ SANTOS, ALEJANDRO PALACIO PINEDA,
    GENITO QUINTERO GONZALEZ, GREGORIO ELLINGTON, DIONICIO SANTIAGO
 ABREGO, SIMON SANTOS VILLAGRA, JULIO SANTOS SANTOS, NAPOLEON SERRANO
NITI, VICTORIANO SERRANO CHICO, SAMUEL SMITH SMITH, SAMUEL TAYLOR ERA,
DEMETRIO WILLIAMS JIMENEZ, SEBASTIAN WILLIAMS MIGAR, ALVARADO ALFARFO
                                                                                  18-1120-cv
                                  Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

  MIGUEL FRANCISCO, EDGAR ARROYO GONZALEZ, MARCELO COREA COREA, JOSE
DAIZ BENAVIDEZ, GONZALEZ MARIN MARVIN, MIGUEL ANGEL MORALES GUZMAN,
   RODRIGO QUIROS CHAVARRIA, GUILLER SANDRE REYES MORA, VEGA UGALDE
    NORMAN, FLORENTINO GILBERTO ALCIBA MONTESARRATE, TOMAS GILBERTO
 ASUNCI QUIMI, ODILO CASTRO LOPEZ, JOSE SANTIAGO LOJA ALVARADO, RICARDO
   ALBERTO ORRALA RAMIREZ, JOSE NICANOR PACHECO URGILES, LUIS ALFONSO
     PALADIN ILLESCAS, MANUEL JOSE PORRAS ALVAREZ, JOSE LEONCIO PUCHA
  VILLAMAGUA, LEOPOLDO MAURICIO QUEZAD VITONERA, GERMASN ELEUTERIO
   RAMIR OYOLA, EUGENIO DE JESUS VIVAR SANCHEZ, ESTEBAN GARCIA ACOSTA,
 MARIANO GONZALEZ PITTI, HECTOR GUTIERREZ VICTORIA, WILLFREDO MIRANDA
  PATINO, JUAN DEDIOS QUINTERO, MARIO REYES SALDANA, DANIEL RODRIGUEZ
   MADRID, ARCENIO RODRIGUEZ GALLARDO, FERMIN ROMERO DE LEON, JAVIER
ENRIQUE RUBIO MORALES, MARGARITO SALINAS MOJICA, BASILIO SALINAS MOJICA,
  LINO VILLARREAL CONCEPCION, JORGE LUIS AGUILAR MORA, CARLOS AGUIRRE
    FLORES ALVAREZ, JUAN JOSE ARGUELLO JIMENEZ, JOSE BUSTOS OSES, RAFAEL
     BUSTOS BUSTOS, GERMAN FALLAS HERRERA, ELIZONDO GUARIN EDUARDO,
  FEDERICO CLEVER MONTERO SALAS, JULIAN ALVAREZ JOVINO, NERTOR EVELINO
      CACAY CORDOVA, JOSE DARIO CHICA ROMERO, MARIANO CRUZ JIMENEZ
GUANOQUIZA, ALCIDES HUMBERTO LUPU REYES, MANUEL BENIGNO ORTIS, MIGUEL
ANGEL QUITO AREVALO, GREGORIO JUAN TORRES TENESACA, FRANCISCO OSWALDO
    VILLACR MENDOZA, EULOGIO APOLOGIO ZAMBRA OTERO, ALCIDES BAULES
RODRIGUEZ, LAUDINO CABALLERO RIOS, AGRIPINO CAMARENA CEDENO, DOMINGO
 CASTILLO MORALES, DANIEL CENSION CAMANO, DANIEL ESPINOSA MITRE, OSCAR
     ALEXIS GANTES ARAUZ, CESAR AUGUSTO GONZALE CABALLERO, EDUARDO
     GONZALEZ CABALLERO, ENEDICTO JIMENEZ MIRANDA, RAFAEL MARTINEZ
 GONZALEZ, AURELIO MIRANDA DIAZ, MARCOS MORALES GUTIERREZ, ABRAHAM
MORENO CONCEPCION, JUAN ADOLFO OLIVERO MAGUE, LEOPOLDO PENA SANJUR,
PAULINO PITTY SANCHEZ, LUIS ENRIQUE NAVARRO QUINTERO, CATALINO ROSALES
   PINEDA, NICOLAS SANTOS MONTENEGRO, CATALINO SERRUD, SANTOS TORRES
   PINZON, AQUILINO VIGIL SANCHEZ, EDWIN AGUERO JIMENEZ, JORGE AGUERO
   RETANA, ALBERTO CONEJO CHACON, DIDIER CORDERO CISNEROS, ESTANISLAO
       CRUZ CRUZ, MIGUEL ANTONIO DIAZ CORDERO, DOGABERTO ESQUIVEL
    VALDELOMAR, JOSE GAMBOA CASTILLO, MARCOS GOLUBOAY MEJIAS, ROGER
    ANTONIO LOPEZ ZAMORA, RUFINO MATARRITA MORENO, JOSE FABIO NUNEZ
  CASTRO, CARLOS LUIS PEREIRA OROZCO, FRANCISCO PEREIRA RAMIREZ, CARLOS
  MANUEL QUIROS ZUNIGA, WILLIAM FELICIANO RODRIGUEZ, JOSE ANGEL ROJAS

                                    2
                                                                                  18-1120-cv
                                  Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

 BARQUERO, HERNAN SOLANO CASTRO, RAFAEL SOLANO SABORIO, MARIO TORRES
  MORA, RAFAEL VALDERRAMA GRANADOS, GREIVIN VALENCIA LOPEZ, MELECIO
   VARELA SOTO, VICTOR VARGAS ARIAS, NIXON MODESTO ALVARAD VASQUEZ,
    ROBERTO WILLIAM BARONA BENITES, LAURO OLMEDO CHACON QUICHIMBO,
  FRANCISCO DOMINGO CONTRER ESPINOZA, EPIFANIO ARCHIBALDO CORN LEON,
MANUEL GUAICHA CARDENAS, JUAN DE JESUS HUERTA MOSQUERA, MIGUEL ANGEL
 INIGUEZ OCHOA, HUGO EBERIO LEON VELEZ, MILTON MEDARDO MAZA VIVANCO,
    ROSARIO AVELINO NICANOR VIRGILIO, GALO MIGUEL ORBE VALENCIA, JOSE
  NICANOR PACHECO URGILES, ERICK FRANKLIN PALOMI ROMERO, ANGEL RAFAEL
  ROMERO CASTRO, LUIS VINICIO SALVATI VILLA, MIGUEL ANGEL SARAGURO, JOSE
FERNANDO SARMIE CABRERA, LUIS GILBERTO VASQUE LOPEZ, EUGENIO APOLINARIO
 VILL PRIMITIVO, MAURO GREGORIO ZERDA GUERRA, BELISARIO ATENCIO MUNOZ,
LUIS ALBERTO BARRIA ARAUZ, BENEDICTO CORELLA VASQUEZ, HUMBERTO DEL CID
    QUINTERO, ABEL GALLARDO CONCEPCION, ALCIBIADES GOMEZ QUIEL, CIRO
GUTIERREZ CORTEZ, SALVADOR MILLAN PENALBA, MANUEL MAYORGA MOREDIBU,
 FELIX ANTONIO QUIROZ MORANTE, EMILIANO VEGA MORALES, GONZALEZ ARAYA
   FRANKLIN, GERMAN EDUARDO BRAVO VALDERRAMOS, EDWIN CERDAS MASIS,
 JORGE LUIS CORDERO BAQUERO, JOHNNY ESPINOZA GAMBOA, ESNEY HERNANDEZ
   FAJARDO, JIMENEZ RAMIREZ GILBERTO, ALVARADO RODRIGUEZ WILBERT, JOSE
    MANUEL SALAZAR BRENES, AUDIT VARGAS ROBLES, ELVIN VARGAS BLANCO,
    ROLANDO VILLEGAS JIMENEZ, ELEVIO VINDAS ZAMORA, DOUGLAS ROLANDO
 SANCHEZ, VICENTE BARRIA ARAUZ, GENARO BONILLA QUINTERO, NOEL ENRIQUE
   VALDES RODRIGUEZ, MARIO ESTEBAN CACERAS HERNANDEZ, TOMAS ALBERTO
  CEDENO RODRIGUEZ, WILFREDO GOMEZ VARGAS, EVIDELIO GONZALEZ ACOSTA,
 EDWIN ENUVIN GUERRA GONZALEZ, JUAN DEDIOS BAUTISTA SANCHEZ, RONALDO
       MORALES VARGAS, LIONEX MORALES MONTENEGRO, ALBERTO PINEDA
   MARQUINEZ, RAFAEL PINEDA MARQUINEZ, FELIX ANTONIO PINEDA ESPINOSA,
ERICK ELIAS PINEDA JURADO, PABLO RIVERA BUICOBO, ISRAEL SANCHEZ GONZALEZ,
                           ADOLFO VEGA GUERRA,
                             Plaintiffs-Appellees,

                                   v.

 OCCIDENTAL CHEMICAL CORPORATION, INDIVIDUALLY AND AS A SUCCESSOR TO
  OTHER OCCIDENTAL CHEMICAL COMPANY OTHER OCCIDENTAL CHEMICAL




                                    3
                                                                                        18-1120-cv
                                        Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

 AGRICULTURAL PRODUCTS INC. OTHER HOOKER CHEMICAL AND PLASTICS OTHER
 OCCIDENTAL CHEMICAL COMPANY OF TEXAS OTHER BEST FERTILIZER COMPANY,

                                Defendant-Appellant.


Before:      SACK, RAGGI, AND CARNEY, Circuit Judges.

      This case returns to us after our certification of two questions to the New

York Court of Appeals. We asked the Court of Appeals to address whether

(1) New York law recognizes cross-jurisdictional class action tolling; and (2) a

non-merits dismissal of class certification terminates class action tolling, and if

so, whether the underlying orders in this matter did so. Chavez v. Occidental

Chem. Corp., 933 F.3d 186, 202 (2d Cir. 2019) ("Chavez"). The answers to these

questions would in turn decide whether, in light of the procedural postures and

histories of this and related putative class actions, plaintiffs' complaint was

timely.


      The Court of Appeals answered both questions in the affirmative.

Bermudez Chavez v. Occidental Chem. Corp., 35 N.Y.3d 492, 158 N.E.3d 93 (2020)

("Bermudez Chavez"). The Court of Appeals held that (1) New York recognizes

cross-jurisdictional class action tolling; and (2) "tolling ends—as a matter of

law—when there is a clear dismissal of a putative class action, including a


                                          4
                                                                                       18-1120-cv
                                       Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

dismissal for forum non conveniens, or denial of class certification for any

reason." Id., 35 N.Y.3d at 508, 158 N.E.3d at 104. The court further held that the

underlying orders terminated class action tolling in 1995, thus rendering

plaintiffs' claims untimely. Id.


      In light of these holdings, we VACATE the order of the district court

denying Occidental judgment on the pleadings, and REMAND with instructions

to enter judgment, consistent with this opinion and the New York Court of

Appeals' answers to our certified questions, in Occidental's favor.


                                      JOHN P. ELWOOD, Vinson & Elkins LLP,
                                      Washington, DC (D. Ferguson McNiel, III,
                                      Vinson & Elkins LLP, Houston, TX,
                                      Timothy Jay Houseal, Young Conaway
                                      Stargatt & Taylor, LLP, Wilmington, DE, on
                                      the brief), for Defendant-Appellant.
                                      JONATHAN S. MASSEY, Massey & Gail LLP,
                                      Washington, DC (Paul J. Berks, Massey &
                                      Gail LLP, Chicago, IL, Scott M. Hendler,
                                      Hendler Flores Law PLLC, Austin, TX, on
                                      the brief), for Plaintiffs-Appellees.
PER CURIAM:

      Over the course of nearly three decades, this and related putative class

actions have wended their way through United States federal and state courts.

We rely on and incorporate here by reference the background and procedural


                                         5
                                                                                        18-1120-cv
                                        Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

histories of these cases as set forth at length in our prior opinion. Chavez v.

Occidental Chem. Corp., 933 F.3d 186, 190-95 (2d Cir. 2019) ("Chavez"). We

summarize the facts relevant to our resolution of this appeal upon its return to us

from the New York Court of Appeals, which answered the questions we

certified, as follows:

      This putative class action and others like it arose from Occidental's

manufacture, distribution, sale, and use of dibromochloropropane ("DBCP"), a

pesticide to which the plaintiffs-appellees were allegedly exposed when they

worked and lived on banana plantations in Central and South America between

the 1960s and the 1980s. Id. at 189-91. Exposure to DBCP, a suspected

carcinogen, also allegedly caused, among other infirmities: sterility, reduced

sperm quality and quantity, liver damage, vision loss, chronic skin disorders,

and compromised pulmonary and respiratory systems. Id. at 191. While the

risks associated with DBCP exposure were allegedly known to some

manufacturers as early as 1961 and at least by 1976, "Occidental nevertheless

continued to manufacture, sell, market, and distribute DBCP until at least 1979

for agricultural use, including on banana plantations in Costa Rica, Panama, and

Ecuador." Id. at 191.



                                          6
                                                                                         18-1120-cv
                                         Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

      In the 1990s, groups of plaintiffs who had been exposed to DBCP on

banana plantations in Costa Rica, Panama, and Ecuador began filing putative

class actions against Occidental and other defendants. Id. Relevant here, in

August 1993, one group of plaintiffs—which did not include any of the plaintiffs-

appellees in this case—brought an action in Texas state court. Dead Sea Bromine,

a corporation indirectly owned in part by the State of Israel, was impleaded by

the defendants and removed the Texas case to federal court (the "Texas Action").

Id.

      In April 1995, the defendants in the Texas Action moved to dismiss the suit

on forum non conveniens grounds; the district court conditionally granted the

motion. Id.; Delgado v. Shell Oil Co., 890 F. Supp. 1324, 1373 (S.D. Tex. 1995). In its

July 11, 1995 order (the "July 1995 Order"), the Texas district court attempted to

"ensure availability of an alternative forum" by "condition[ing] dismissal not only

on the defendants' and third-party defendants' stipulation to waive all

jurisdictional and limitations defenses but also upon acceptance of jurisdiction by

the foreign courts involved in these cases." Delgado, 890 F. Supp. at 1357. Also

pending before the district court was the plaintiffs' motion for class certification,

which it administratively denied as moot. Chavez, 933 F.3d at 192; Delgado, 890 F.



                                           7
                                                                                        18-1120-cv
                                        Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

Supp. at 1375 ("[A]ll pending motions in those cases not otherwise expressly

addressed in this Memorandum and Order are denied as moot." (emphasis

omitted)). The Texas court's order also included the following "return

jurisdiction" clause:

      Notwithstanding the dismissals that may result from this Memorandum
      and Order, in the event that the highest court of any foreign country finally
      affirms the dismissal for lack of jurisdiction of any action commenced by a
      plaintiff in these actions in his home country or the country in which he
      was injured, that plaintiff may return to this court and, upon proper
      motion, the court will resume jurisdiction over the action as if the case had
      never been dismissed for [forum non conveniens].

Delgado, 890 F. Supp. at 1375; see also Chavez, 933 F.3d at 192 (discussing the

"return jurisdiction" clause).

      The Texas Action defendants proceeded to meet the conditions for

dismissal, and on October 27, 1995, "the district court entered a 'final judgment'

dismissing the action." Chavez, 933 F.3d at 192 (together with the July 1995

Order, the "1995 Orders"). The plaintiffs appealed, challenging the district

court's exercise of subject matter jurisdiction under the Foreign Sovereign

Immunities Act ("FSIA"). Id.; Delgado v. Shell Oil Co., 231 F.3d 165, 174-75 (5th Cir.

2000). The Fifth Circuit concluded, inter alia, that Israel's indirect ownership of a

majority interest in Dead Sea Bromine through a "tiered structure" of corporate



                                          8
                                                                                        18-1120-cv
                                        Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

entities qualified Dead Sea Bromine as a "foreign state" within the meaning of the

FSIA such that Dead Sea Bromine properly removed the case to federal court and

the district court had subject matter jurisdiction over it. Delgado, 231 F.3d at 175-

76; Chavez, 933 F.3d at 192. In so holding, the Fifth Circuit affirmed the district

court's dismissal of the action on forum non conveniens grounds. Delgado, 231 F.3d

at 182-83.

      In a decision arising out of similar DBCP litigation in Hawaii that

ultimately reached the Supreme Court, the Court held that "[a] corporation is an

instrumentality of a foreign state under the FSIA only if the foreign state itself

owns a majority of the corporation's shares." Dole Food Co. v. Patrickson, 538 U.S.

468, 477, 480 (2003). Because the State of Israel "owned a majority of shares, at

various times, in companies one or more corporate tiers above the Dead Sea

Companies," Dead Sea Bromine was not an "agency or instrumentality of a

foreign state" within the meaning of the FSIA. Id. at 473, 475; 28 U.S.C.

§§ 1603(a), (b). This in turn rendered improper Dead Sea Bromine's removals of

the Texas and Hawaii actions to federal court: No federal subject matter

jurisdiction existed. Chavez, 933 F.3d at 193.




                                          9
                                                                                         18-1120-cv
                                         Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

      In light of the Supreme Court's decision in Patrickson, the plaintiffs in the

Texas Action moved to vacate the district court's July 1995 Order. Id. In March

2004, that court "issued a final judgment denying the plaintiffs' motion to vacate

the July 1995 Order but indicated that it would consider remanding the case to

[Texas] state court upon the filing of a properly supported motion." Id. The

plaintiffs subsequently filed such a motion, which the court granted. Id. The

Texas district court explained that the "[forum non conveniens] dismissal and the

return jurisdiction clause on which it was premised remain[ed] valid," and that

the dismissal on forum non conveniens grounds "was not a 'final judgment' that

extinguished the court's duty either to continue examining its subject matter

jurisdiction over this case, or to remand the underlying cases to state court when

and if it determines that it lacks subject matter jurisdiction." Delgado v. Shell Oil

Co., 322 F. Supp. 2d 798, 809, 816 (S.D. Tex. 2004). The court accordingly

remanded the case to Texas state court. Id. at 817; Chavez, 933 F.3d at 193-94.

      The Texas state court then granted the plaintiffs' motion to reinstate their

claims. In June 2010, however, the Texas court denied the plaintiffs' motion for

class certification. Chavez, 933 F.3d at 194. The day after this denial, the plaintiffs

voluntarily dismissed their claims, effectively ending the Texas litigation. Id.



                                          10
                                                                                        18-1120-cv
                                        Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

      The separate but similar litigation underlying this appeal began as eight

lawsuits filed in the United States District Court for the District of Delaware in

June 2012. Chavez, 933 F.3d at 194. The Delaware district court consolidated the

cases into two actions, one of which was captioned Chavez v. Dole Food Co. Id.

Defendant Occidental moved to dismiss Chavez v. Dole Food Co. on personal

jurisdiction grounds. Id. In May 2017, the Delaware court granted Occidental's

motion in part and transferred the plaintiffs' claims against Occidental to the

United States District Court for the Southern District of New York. Id. On

September 1, 2017, Occidental moved for judgment on the pleadings, asserting

that the plaintiffs' claims were time-barred. Id.; Chavez v. Occidental Chem. Corp.,

300 F. Supp. 3d 517, 522 (S.D.N.Y. 2018).

      The district court (Paul A. Engelmayer, J.) denied Occidental's motion.

Chavez, 300 F. Supp. 3d at 522, 540. The district court first concluded that the

plaintiffs' claims were timely because, even though New York courts had not yet

spoken on the issue, it thought that New York law would recognize the doctrine

of "cross-jurisdictional class action tolling," meaning that the pendency of the

Texas Action tolled these plaintiffs' claims in the Southern District of New York.

Id. at 529-30. Second, the district court concluded that the Texas district court's



                                         11
                                                                                         18-1120-cv
                                         Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

1995 Orders did not terminate tolling because they "did not clearly disallow class

status" and that "absent class members such as the plaintiffs here . . . could

[therefore] reasonably have relied thereafter on the continued maintenance of the

[Texas Action]" as tolling the statute of limitations. Id. at 535. Further, the court

reasoned, the July 1995 Order was "only a conditional dismissal" which "held out

the guarantee of resuming jurisdiction as if the case had never been dismissed."

Id. at 536 (emphasis in original) (internal quotation marks and alterations

omitted). According to the district court, the underlying claims were tolled until

June 2010, when the Texas state court denied class certification on the merits. Id.

at 537. The plaintiffs' claims were therefore timely under the applicable three-

year statute of limitations. Id.; Chavez, 933 F.3d at 196.

      The district court recognized, however, that its conclusions hinged on

unresolved questions of New York law which, as a district court, it was unable to

certify to the New York Court of Appeals. It encouraged us to do so on appeal.

Chavez, 300 F. Supp. 3d at 539 ("The issue is also a pure question of New York

law, on which the New York courts have remained silent. It is therefore a strong

candidate for certification, by the Second Circuit, to the New York Court of

Appeals.").



                                          12
                                                                                         18-1120-cv
                                         Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

      In a subsequent opinion and order, the district court denied Occidental's

motion for reconsideration. Chavez v. Occidental Chem. Corp., No. 17-cv-3459

(PAE), 2018 WL 620488, at *1 (S.D.N.Y. Jan. 29, 2018), 2018 U.S. Dist. LEXIS 14522,

at *7 (S.D.N.Y. Jan. 29, 2018). On April 18, 2018, we granted Occidental leave to

file an interlocutory appeal. Chavez, 933 F.3d at 195.

      On appeal, we recognized that while New York had adopted the class

action tolling rule of American Pipe and Construction Co. v. Utah, 414 U.S. 538

(1974), this doctrine was not dispositive of the issues presented. Chavez, 933 F.3d

at 196. In American Pipe, the Supreme Court held that "commencement of the

original class suit tolls the running of the statute [of limitations] for all purported

members of the class . . . ." American Pipe, 414 U.S. at 553. American Pipe tolling,

however, is not synonymous with cross-jurisdictional class action tolling, i.e.,

whether a class action filed in another jurisdiction "tolls the New York statute of

limitations for absent class members' claims in New York courts." Chavez, 933

F.3d at 196. Moreover, even if New York did recognize cross-jurisdictional class

action tolling, "[w]e would still have to decide whether the Texas Action tolled

the plaintiffs' claims," and in turn, whether the 1995 Orders, which dismissed the




                                          13
                                                                                         18-1120-cv
                                         Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

Texas Action on forum non conveniens grounds and therefore did not address

class certification on the merits, terminated tolling. Id. at 198-99.

      To these ends, we certified two questions to the New York Court of

Appeals: (1) Does New York law recognize cross-jurisdictional class action

tolling?; and (2) Can a non-merits dismissal of class certification terminate class

action tolling, and if so, did the Orders at issue here do so? Id. at 202.

      The New York Court of Appeals answered both questions in the

affirmative. Bermudez Chavez v. Occidental Chem. Corp., 35 N.Y.3d 492, 496, 158

N.E.3d 93, 96 (2020) ("Bermudez Chavez"). The court first held that, as the district

court predicted, New York law recognizes cross-jurisdictional class action tolling.

Id., 35 N.Y.3d at 503-04, 158 N.E.3d at 101. New York CPLR article 9, which

codifies class action procedures, "was modeled on similar federal law,

specifically," Federal Rule of Civil Procedure 23. Id., 35 N.Y.3d at 503, 158 N.E.3d

at 100 (internal quotation marks omitted); see N.Y. CPLR § 902. Article 9, like

Federal Rule of Civil Procedure 23, aims "to enable individuals injured by the

same pattern of conduct by another to pool their resources and collectively seek

relief where their individual damages may not be sufficient to justify the costs of

litigation." Bermudez Chavez, 35 N.Y.3d at 503, 158 N.E.3d at 101 (internal



                                          14
                                                                                        18-1120-cv
                                        Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

quotation marks omitted). A holding that New York law did not recognize

cross-jurisdictional class action tolling "would subvert article 9," and run counter

to "the same animating policies the United States Supreme Court discussed in

American Pipe and its progeny [which] also underlie article 9." Id., 35 N.Y.3d at

503-04, 158 N.E.3d at 101.

      Contrary to the district court's holding, however, and by a vote of four to

three, the Court of Appeals also answered the second question as to when tolling

ends and whether the 1995 Orders terminated tolling here in the affirmative. The

Court of Appeals held:

      [T]olling ends—as a matter of law—when there is a clear dismissal of a
      putative class action, including a dismissal for forum non conveniens, or
      denial of class certification for any reason. Under those circumstances,
      future plaintiffs are on notice that they must take steps to protect their
      rights because the litigation no longer compels the court to address class
      certification or the named plaintiffs to advance absent class members'
      interests. At that point, it is no longer objectively reasonable for absent
      class members to rely upon the existence of a putative class action to
      vindicate their rights, and tolling is extinguished. Thus, in this case, the
      1995 Texas orders that dismissed that action on forum non conveniens
      grounds ended tolling, as a matter of law.

Id., 35 N.Y.3d at 508, 158 N.E.3d at 104 (internal citation omitted).




                                         15
                                                                                         18-1120-cv
                                         Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

      The plaintiffs sought re-argument before the Court of Appeals. Their

motion was denied. Chavez v. Occidental Chem. Corp., 36 N.Y.3d 962, 161 N.E.3d

480 (2021).


      The New York Court of Appeals' answers to our certified questions

compel the conclusions that the Texas district court's 1995 Orders terminated

tolling, and therefore, that the plaintiffs-appellees' claims in the case before us are

untimely. The July 1995 Order conditionally dismissed the action on forum non

conveniens grounds and administratively denied the class certification motion as

moot. Delgado, 890 F. Supp. at 1375. Even if this conditional dismissal were not

dispositive, the October 1995 Order, which entered a "final judgment" dismissing

the Texas Action, terminated tolling. Chavez, 933 F.3d at 192; Bermudez Chavez, 35

N.Y.3d at 508, 158 N.E.3d at 104. The plaintiffs-appellees' claims, which accrued

no later than August 31, 1993, are thus untimely under New York's three-year

statute of limitations for personal injury actions, which the parties agreed

applies. Chavez, 933 F.3d at 196. Occidental is therefore entitled to judgment in

its favor on the grounds that the plaintiffs-appellees' claims are time-barred.


      For the foregoing reasons, the order denying Occidental's motion for

judgment on the pleadings is vacated and the case is remanded to the district


                                          16
                                                                                       18-1120-cv
                                       Tobias Bermudez Chavez, et al. v. Occidental Chemical Corp.

court with instructions to enter judgment, consistent with this opinion and the

Court of Appeals' answers to our certified questions, in Occidental's favor.




                                        17